Filed 4/22/21 Burke v. Clovis Unified School District CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIFTH APPELLATE DISTRICT

    LAURA BURKE et al.,
                                                                                             F079462
           Plaintiffs and Appellants,
                                                                             (Super. Ct. No. 19CECG00473)
                    v.

    CLOVIS UNIFIED SCHOOL DISTRICT et al.,                                                OPINION
           Defendants and Respondents.



         APPEAL from a judgment of the Superior Court of Fresno County. Rosemary
McGuire, Judge.
         Georgeson Law Offices, C. Russell Georgeson and Robert J. Willis for Plaintiffs
and Appellants.
         DeMaria Law Firm, Anthony N. DeMaria and Ryan W. Porte for Defendants and
Respondents.
                                                        -ooOoo-
         Appellants filed this appeal to challenge an order denying their petition to file a
late claim under the Government Claims Act (Gov. Code, § 810 et seq.).1 We conclude
the trial court properly denied the petition because (1) the documents submitted to the

1        Unlabeled statutory references are to the Government Code.
defendants within six months of the accrual of appellants’ causes of action did not
constitute a “claim as presented” for purposes of sections 910.8 and 911; (2) the
application for leave to present a late claim was not submitted to the public entity within
the one-year period specified in section 911.4, subdivision (b); (3) the doctrine of
equitable estoppel does not bar the defendants from asserting appellants failed to present
a timely claim and failed to present a timely application to present a late claim; and (4)
the doctrine of equitable tolling does not apply and, therefore, cannot be relied upon to
extend the amount of time appellants had to comply with the claim presentation
requirements of the Government Claims Act.
       We therefore affirm the judgment.
                                          FACTS
       Appellants are Laura Burke, her daughter Rachel Burke, Cindy Promnitz, and her
daughter Maddie Promnitz.2 They, along with Tammi Cooper and her daughter Melodi
Cooper, are the plaintiffs in a lawsuit against defendants Clovis Unified School District
(Clovis Unified) and Stacey Schiro. Rachel, Maddie and Melodi are former Clovis High
School students (Students) who participated in the pep and cheer program. Schiro is
employed by Clovis Unified as a physical education teacher and the director of the pep
and cheer squads at Clovis High School.
       Students contend the facts giving rise to their injuries began in March 2016 when
the Clovis High School pep and cheer squads attended a national competition in
Anaheim. The details of the relentless abuse, bullying, harassment and malicious
conduct Schiro allegedly directed at Rachel, Maddie and Melodi and the resulting
personal injuries need not be described in this opinion. Here, we do not reach the merits
of these allegations, but address whether Students complied with the Government Claims
Act.

2      For convenience, this opinion refers to appellants as “Students.”


                                             2.
       The allegations and evidence relevant to the accrual of Students’ causes of action
need not be described because the parties agree on the accrual date. Students alleged
their “causes of action against [defendants] accrued on or about June 2017.” Defendants
contend the specific date is no later than June 9, 2017, which was the end of Clovis High
School’s school year and marks the day when Schiro was no longer in a position of
control over Students. Students have not contested the use of June 9, 2017, as the accrual
date. Therefore, we accept that date for purposes of this opinion.
       On November 1, 2017, an attorney representing Students sent a 10-page letter to
the superintendent of Clovis Unified describing the issues Students had with Schiro
during the 2016-2017 season. The letter was labeled personal and confidential and copies
were sent to the members of Clovis Unified’s board. The letter stated Schiro’s
misconduct and Clovis Unified’s responsibility “to competently investigate and take
appropriate action to eliminate [Schiro’s] abuse … and the environment she created …
can be addressed in a personal meeting with [Clovis Unified’s] administrative staff, their
lawyers, and any other authorized personnel. My clients insist this matter is not going to
go away, nor can it be swept under the rug any longer. [¶] Please advise of your
intentions specifically whether you intend to investigate my clients’ concerns, or if you
intend to forego any further consideration of their concerns.” The letter did not mention
the Government Claims Act or any section of the act. Also, it did not threaten litigation
or demand monetary relief.
       Clovis Unified’s attorney telephoned Students’ attorney and advised that Clovis
Unified would not be able to address the issues raised in the November 1, 2017 letter
until after January 1, 2018. On January 19, 2018, Students’ attorney sent a one-page
letter labeled personal and confidential to Clovis Unified’s superintendent. In the letter,
Students’ attorney referred to the telephone call with the attorney representing Clovis
Unified, stated he had informed Clovis Unified’s attorney of his clients’ names, and
indicated he had not been contacted since the telephone call. The letter asked whether

                                             3.
Clovis Unified was going to address the issues and stated: “Please advise of the Clovis
Unified School District’s intentions no later than January 24, 2018 to avoid further
actions being taken to have the issues addressed.”
       On January 25, 2018, general counsel for Clovis Unified sent Students’ attorney a
letter “to provide an update regarding your request for the District to investigate the
Clovis High Pep and Cheer program and to conduct a financial audit of the program as
well.” The letter stated: “As we discussed, the District assured you that an investigation
of the matter would take place and also an audit.… The District is currently investigating
the allegations that you made in your correspondence, but the investigation has not been
completed. The audit, on the other hand, has been completed. The District expects to
complete the investigation and provide [] a written response to your correspondence by
mid-February.”
       On February 8, 2018, Students met in person with Norm Anderson, a Clovis
Unified employee who informed them he was investigating their complaints regarding
Schiro’s conduct. Anderson asked Students questions and provided them with limited
information about his investigation. For instance, Anderson stated he had spoken to
others about Schiro’s conduct but could not provide the identities of those persons and he
had not spoken yet with Schiro. At the end of the meeting, Anderson assured Students he
would finish his investigation in about a week and they would know the outcome, though
he was not specific about how they would be notified.
       About two weeks after this meeting, Anderson contacted Students requesting
updated contact information for Taylor Coloka. Coloka was a pep team coach who
unexpectedly quit coaching in February 2017.
       On June 25, 2018, Students served Clovis Unified with claims using Clovis
Unified’s preprinted “Complaint Form” and a 29-page attachment. The remedies section
of the attachment stated:



                                             4.
       “The original remedy sought prior to being ignored and bypassed by
       [Clovis High School] Administration and [Clovis Unified] Administration
       was simple, proper disciplinary and supervisory action that would prevent
       Ms. Schiro from continuing her despotic reign of terror over the young
       women who participate in CHS Pep and Cheer.”
       The remedies section also stated that because Students’ previous complaints were
ignored and shoved under the rug, “that solution is no longer enough” and that Students
“now demand monetary damages to rectify and compensate for the emotional and
physical representations” they suffered. Students requested various amounts of general
and special damages and punitive damages of at least $150,000.
       On July 24, 2018, Clovis Unified responded to Students’ complaint form by
serving them with a “NOTICE OF RETURN OF LATE CLAIM,” which stated:

       “The claim you presented to Clovis Unified … on June 25, 2018, is being
       returned because it was not presented within six (6) months after the event
       or occurrence as required by law. See Government Code §§901 and
       911.2(a). Because the claim was not presented within the time allowed by
       law, no action was taken on the claim.

       “Your only recourse at this time is to apply without delay to [] Clovis
       Unified [] for leave to present a late claim. See Government Code §§911.4
       and 912.2, inclusive and Government Code §946.6. In some
       circumstances, leave to present a late claim will be granted. See
       Government Code §911.6.”
       On August 28, 2018, Students served Clovis Unified with their applications for
leave to file a late claim. Students did not receive a response to the application within 45
days after it was presented to Clovis Unified. As a result, the application was deemed
denied by operation of subdivision (c) of section 911.6.
                                     PROCEEDINGS
       On February 5, 2019, Students filed a petition to present a late claim under section
946.6. On the same day, Students Tammi Cooper and Melodi Cooper filed a complaint
against defendants with eight causes of action. In April 2019, defendants filed papers
opposing the petition to present a late claim and Students filed a reply.


                                             5.
       The superior court issued a tentative ruling to deny Students’ petition. On May 2,
2019, the court heard oral argument and took the matter under advisement. On May 3,
2019, the court issued a minute order denying the petition to file a late claim. The court
found Students’ June 25, 2018 claim was submitted outside the six-month window
prescribed by section 911.2 and their application for leave to file a late claim was more
than 14 months after the accrual of their causes of action and, thus, untimely under
section 911.4. The court rejected Students’ arguments about substantial compliance and
equitable estoppel. Students filed a timely appeal.
                                    DISCUSSION
I.     CLAIM PRESENTATION AND SUBSTANTIAL COMPLIANCE
       A.     Legal Principles
              1.     Claim Presentation Requirement
       The Government Claims Act requires that “all claims for money or damages
against local public entities” must be “presented in accordance with Chapter 1
(commencing with Section 900) and Chapter 2 (commencing with Section 910) .…”
(§ 905.) Chapter 2 sets forth requirements for the presentation and consideration of
claims. Among other things, it specifies what a written claim must contain (§ 910) and
the time in which the claim must be presented (§ 911.2).
       When a personal injury is involved, the written claim for damages must be
presented to the public entity “not later than six months after the accrual of the cause of
action.” (§§ 911.2, subd. (a), 945.4.) As to contents, section 910 provides:

       “A claim shall be presented by the claimant or by a person acting on his or
       her behalf and shall show all of the following: [¶] (a) The name and post
       office address of the claimant. [¶] (b) The post office address to which the
       person presenting the claim desires notices to be sent. [¶] (c) The date,
       place and other circumstances of the occurrence or transaction which gave
       rise to the claim asserted. [¶] (d) A general description of the … injury,
       damage or loss incurred so far as it may be known at the time of
       presentation of the claim. [¶] (e) The name or names of the public


                                             6.
       employee or employees causing the injury, damage, or loss, if known. [¶]
       (f) The amount claimed if it totals less than ten thousand dollars ($10,000)
       as of the date of presentation of the claim, including the estimated amount
       of any prospective injury, damage, or loss, insofar as it may be known at
       the time of the presentation of the claim, together with the basis of
       computation of the amount claimed. If the amount claimed exceeds ten
       thousand dollars ($10,000), no dollar amount shall be included in the claim.
       However, it shall indicate whether the claim would be a limited civil case.”
       The presentation of a written claim to the public entity serves at least three
purposes. First, it provides the public entity with sufficient information to enable it to
perform an adequate investigation of the claim and, if appropriate, settle it without the
expense of litigation. (Stockett v. Association of Cal. Water Agencies Joint Powers Ins.
Authority (2004) 34 Cal.4th 441, 446.) Second, the written claim informs the public
entity of potential liability so it can better prepare for the upcoming fiscal year. (Munoz
v. State of California (1995) 33 Cal.App.4th 1767, 1776.) Third, in certain situations, the
claim provides the public entity an opportunity to fix a dangerous condition and avoid
further injuries. (San Diego Unified Port Dist. v. Superior Court (1988) 197 Cal.App.3d
843, 847.)
              2.     Substantial Compliance
       The claim filing requirement is not intended to eliminate meritorious lawsuits or to
snare the unwary when the requirement’s purpose has been satisfied. (Stockett v.
Association of Cal. Water Agencies Joint Powers Ins. Authority, supra, 34 Cal.4th at p.
446.) If the claimant has attempted to comply with the claim requirements and failed to
achieve technical perfection, the doctrine of substantial compliance will validate the
claim if it substantially complies with all statutory requirements even though it is
technically deficient in one or more particulars. (Connelly v. County of Fresno (2006)
146 Cal.App.4th 29, 38; see City of Stockton v. Superior Court (2007) 42 Cal.4th 730,
745, fn. 11 [substantial compliance “demands at least some compliance with all the
statutory claim requirements”]; Van Alstyne et al., Cal. Government Tort Liability



                                              7.
Practice (Cont.Ed.Bar 4th ed. 2020) § 5.69, pp. 5-55 to 5-56 [examples of cases applying
the doctrine to overlook minor defects].)
              3.     Public Entity’s Duty to Notify Claimant of Defects
       When a claim presented does not substantially comply with the claim filing
requirements, the public entity must advise the claimant of the deficiencies or lose the
right to assert the noncompliance as an affirmative defense. Pursuant to Section 910.8:

       “If, in the opinion of the board or the person designated by it, a claim as
       presented fails to comply substantially with the requirements of Sections
       910 and 910.2, … the board or the person may, at any time within 20 days
       after the claim is presented, give written notice of its insufficiency, stating
       with particularity the defects or omissions therein.”
       The public entity may not act on the claim for 15 days after the written notice of
defects is given. (§ 910.8.) The statute allows a claim to be amended at any time before
final action is taken by the public entity and the amendment will be considered part of the
original claim for all purposes. (§ 910.6, subd. (a).) As a result of these provisions,
claimants who are warned of a defect have an opportunity to amend the claim and cure
the defects. Alternatively, if a claimant is not warned about a defect or omission in
accordance with section 910.8, the public entity waives any defense as to the
insufficiency of the claim. (§ 911.)
              4.     Application for Leave to Present a Late Claim
       When a claim is not presented within the six months specified in section 911.2, “a
written application may be made to the public entity for leave to present that claim.”
(§ 911.4, subd. (a).) The application must be presented “within a reasonable time not to
exceed one year after accrual of the cause of action and shall state the reason for the
delay in presenting the claim.” (§ 911.4, subd. (b).) The proposed claim must be
attached to the application. (Ibid.)




                                              8.
              5.     Petition for relief from the claim filing requirements
       When a public entity denies a late claim application, the applicant’s last recourse
is to petition the court for relief from the claim filing requirements. (J.M. v. Huntington
Beach High School Dist. (2017) 2 Cal.5th 648, 653–656 (J.M.).) “The petition shall be
filed within six months after the application to the board is denied or deemed to be denied
pursuant to Section 911.6.” (§ 946.6, subd. (b).) This six-month period is a mandatory
statute of limitations. (J.M., supra, at p. 653.) A court may relieve the petitioner of claim
presentation requirements only if, among other things, the late claim application was
made within a reasonable time and not more than one year after accrual of the cause of
action. (J.M., supra, at p. 653; § 911.4, subd. (b).)
       B.     Use of the Public Entity’s Claim Form
       Defendants contend Students’ letter of November 1, 2017—whether considered
alone or with the January 19, 2018 letter—cannot be construed as a written claim under
the Government Claims Act because, among other things, Students did not use Clovis
Unified’s official “Complaint Form.” The statute governing the use of claim forms
adopted by a public entity currently provides:

       “The board shall provide forms specifying the information to be contained
       in claims against the state or a judicial branch entity. The person
       presenting a claim shall use the form in order that his or her claim is
       deemed in conformity with Sections 910 and 910.2. A claim may be
       returned to the person if it was not presented using the form. Any claim
       returned to a person may be resubmitted using the appropriate form.”
       (§ 910.4, italics added.)
       Before 2002, section 910.4 authorized state and local public entities to provide
forms for claimant’s use. (Van Alstyne et al., Cal. Government Tort Liability Practice,
supra, § 6.9, p. 6-10.) In addition, “[t]he statute allowed claimants either to use the
provided form, or to submit their own claim that substantially complied with [sections]
910 and 910.2.” (Ibid.; see Stats. 1965, ch. 653, § 2, p. 2010.) In 2002, the Legislature
amended section 910.4 “to provide that all public entities must provide mandatory claim

                                              9.
forms and must require all claimants to use them.” (Van Alstyne et al., Cal. Government
Tort Liability Practice, supra, § 6.9, p. 6-10, italics added.) In 2004, these mandatory
requirements were narrowed significantly by an amendment that limited the approved-
form requirement to claims against the state. (Ibid.) In 2005, the mandatory
requirements were expanded slightly to include claims against judicial branch entities.
(Ibid.) In light of this history and the current wording of section 910.4, it is unlikely that
a local public entity, such as a school district, “can enforce use of its form or require a
claimant to provide information other than that called for in [sections] 910 and 910.2.”
(Van Alstyne et al., Cal. Government Tort Liability Practice, supra, § 6.9, p. 6-11.)
       Based on the reference in section 910.4 to “claims against the state or a judicial
branch entity” and the fact that Clovis Unified is not a state or judicial entity, we
conclude Students’ failure to use Clovis Unified’s claim form until June 2018 did not
violate any requirement in section 910.4. Consequently, Students’ November 1, 2017
letter might have constituted a claim under the Government Claims Act.
       We note the self-evident advantage of using a claim form approved by a local
public entity is that the claimant’s intent to present a claim under the Government Claims
Act is readily apparent from the use of the form. In comparison, use of a written
document other than the entity’s approved claim form raises a question about whether
that document is intended to be a claim under the Government Claims Act or is intended
to be something else. The drafter of the document can easily resolve this question by
explicitly stating it is a claim under the Government Claims Act. For example, as
suggested in a practice guide, a claimant might create a document with a caption similar
to a pleading filed in superior court with the title “CLAIM FOR PERSONAL INJURIES
(GOVT C §910).” (Van Alstyne et al., Cal. Government Tort Liability Practice, supra,
§ 6.8, pp. 6-8 to 6-9 [example of claim form for presentation to governing board of local
public entity].) The question is less easily resolved when, as in the present case, the



                                              10.
purported claim document contains no reference to the Government Claims Act or any of
its sections.
       C.       Deficiencies in Students’ Letters
       Students’ November 1, 2017 letter and January 19, 2018 letter did not mention the
Government Claims Act, did not cite any section of the act, did not threaten a lawsuit,
and did not claim monetary damages. The trial court found nothing in the November 1,
2017 letter put Clovis Unified on notice that Students’ complaints would rise beyond an
administrative action. In addition, the court found the January 19, 2018 letter asked
Clovis Unified “to state its intentions ‘to avoid further action being taken to have the
issues addressed,’ but ‘further action’ was never defined.”
       These findings are supported by substantial evidence, which consists of the letters
themselves and the contents of Students’ “Complaint Forms” and 29-page attachment
served on June 25, 2018. Thus, the trial court did not err in deciding a question of fact.
       Alternatively, if the question of interpretation and the existence of a “claim as
presented” for purposes of sections 910.8 and 911 is subject to independent review on
appeal, we independently reach the same conclusions as the trial court. Specifically, we
conclude an objectively reasonable school district would not interpret the letters as a
“claim as presented” under the Government Claims Act. (§§ 910.8, 911; see Green v.
State Center Community College Dist. (1995) 34 Cal.App.4th 1348, 1358–1359
[counsel’s letter to district did not convey the assertion of a compensable claim that
would result in litigation if not satisfied].) As a result, the November 1, 2017 letter,
whether or not supplemented by the January 19, 2018 letter, did not trigger the district’s
duty to consider and respond to the claim in accordance with procedural requirements
imposed by the Government Claims Act. (See Van Alstyne et al., Cal. Government Tort
Liability Practice, supra, § 6.45, p. 6-42 [claims that trigger public entity’s duty to give
notice of defects].)



                                             11.
       The foregoing interpretation also reflects our determination that the letters do not
substantially comply with the content requirements for a claim because the letters do not
state the amount claimed in accordance with the requirement in subdivision (f) of section
910. When “the amount claimed exceeds $10,000, the amount sought is not to be
specified in the claim, but the claim must indicate whether it would be a limited civil
case.” (Van Alstyne et al., Cal. Government Tort Liability Practice, supra, § 6.6, p. 6-7.)
Students’ letters did not state the amount of damages sought was under or over $10,000
and did not “indicate whether the claim would be a limited civil case.” (§ 910, subd. (f).)
As a result, Students’ letters are comparable to the letter in Loehr v. Ventura County
Community College Dist. (1983) 147 Cal.App.3d 1071. In Loehr, the “letter was merely
a demand that the Board [of Trustees of the community college district] reinstate plaintiff
as superintendent of the district or face possible legal action. The only mention of
damages appears as a passing reference to the availability of such relief under the federal
Civil Rights Act. Nowhere in the letter is there a claim for money damages, nor, for that
matter is there even an estimate of the amount of any prospective injury, damage or loss.”
(Id. at p. 1083.) The Second District concluded plaintiff’s letter “fails to satisfy the test
of substantial compliance and thus cannot be considered a claim for damages within the
meaning of the Government [Claims Act].” (Ibid.) The same holds true for Students’
letters. The omission of information required by subdivision (f) of section 910 about the
amount of damages claims prevent the letters from substantially complying with the
claim presentation requirement.
       To summarize, Students’ letters did not qualify as a “claim as presented” and, as a
result, did not trigger Clovis Unified’s statutory duty to provide notice of the defects in
the claim. (§§ 910.8, 911.) Also, the letters did not substantially comply with the content
requirements of section 910.2.




                                              12.
II.     RELIEF FROM CLAIM PRESENTATION REQUIREMENTS
        A.     Standard of Review
        An order denying a section 946.6 petition for relief from the claim presentation
requirements in the Government Claims Act is an appealable order. (DeVore v.
Department of California Highway Patrol (2013) 221 Cal.App.4th 454, 459.) The
superior court’s denial of such a petition is reviewed for an abuse of discretion. (Id. at p.
460.)
        Abuse of discretion is not a unified standard but varies according to the type of
ruling under review. (Haraguchi v. Superior Court (2008) 43 Cal.4th 706, 711.) “The
trial court’s findings of fact are reviewed for substantial evidence.” (Ibid.) Thus, “the
abuse of discretion standard does not allow trial courts to make express or implied
findings of fact without sufficient evidentiary support.” (County of Kern v. T.C.E.F., Inc.
(2016) 246 Cal.App.4th 301, 316.)
        When a trial court’s ruling decides legal issues, such as jurisdictional questions
and matters of statutory interpretation, the appellate court conducts an independent
review of those determinations. (Haraguchi v. Superior Court, supra, 43 Cal.4th at p.
712.) Thus, “the abuse of discretion standard does not allow trial courts to apply an
incorrect rule of law.” (County of Kern v. T.C.E.F., Inc., supra, 246 Cal.App.4th at p.
316.)
        “[W]hen the challenged determination involves the trial court’s weighing of the
interrelated factors, the result of that weighing process generally will be upheld on appeal
so long as the trial court did not exceed the bounds of reason or contravene the
uncontradicted evidence.” (County of Kern v. T.C.E.F., Inc., supra, 246 Cal.App.4th at p.
316.) Stated another way, when the applicable rule of law grants discretion to the trial
court, the abuse of discretion standard measures whether the trial court’s decision falls
within the permissible range of options defined by the applicable legal criteria. (Bank of
America, N.A. v. Superior Court (2013) 212 Cal.App.4th 1076, 1089.)


                                             13.
       B.     Agreement to Extend Time
       Students contend Clovis Unified extended the time to bring an action under the
Government Claims Act through two promises to (1) investigate the allegations raised in
their letters and (2) provide a written response or report by mid-February 2018. Students
cite subdivision (b) of section 912.4, which states that a “claimant and the board may
extend the period within which the board is required to act on the claim by written
agreement .…”
       The correspondence cited by Students to support their argument does not
explicitly state the parties agreed to an extension, does not cite section 912.4, contains no
reference to the Government Claims Act (as described earlier), and makes no reference to
Clovis Unified’s obligation to act upon a claim. Accordingly, it is not objectively
reasonable to interpret the correspondence as a “written agreement” for an extension
under section 912.4.
       The trial court rejected Students’ argument that there was an agreement for an
extension. First, the court stated the argument was inappropriate because it was not
included in the petition and Clovis Unified had no opportunity to respond. Second, the
court determined the argument lacked merit because it depended upon a finding that the
November 1, 2017 letter constituted a claim. The court had determined the letter did not
constitute a claim, rejecting the argument that the letter substantially complied with the
claim presentation requirements. As discussed earlier, the court correctly determined the
November 1, 2017 letter did not substantially comply with the requirements of the
Government Claims Act. In addition, it correctly determined there could be no
agreement to extend the response period without an underlying claim.
       To the extent the trial court impliedly determined Students did not carry their
burden of proving the existence of such an extension agreement, Students have not
demonstrated “ ‘the evidence compels a finding in favor of the[m] as a matter of law.’ ”
(Vierira Enterprises, Inc. v. McCoy (2017) 8 Cal.App.5th 1057, 1074.) Under that


                                             14.
standard, “the question becomes whether the appellant’s evidence was (1)
‘uncontradicted and unimpeached’ and (2) ‘of such a character and weight as to leave no
room for a judicial determination that it was insufficient to support a finding.’ [Citation.]”
(In re I.W. (2009) 180 Cal.App.4th 1517, 1528; see Dreyer’s Grand Ice Cream, Inc. v.
County of Kern (2013) 218 Cal.App.4th 828, 838; Valero v. Board of Retirement of
Tulare County Employees’ Assn. (2012) 205 Cal.App.4th 960, 965 [it is misleading to
characterize the failure-of-proof issue as whether substantial evidence supports the order
or judgment].)
       C.     Equitable Estoppel
       Students contend the doctrine of equitable estoppel applies and renders the June
25, 2018 written complaint timely.
              1.      Elements of Equitable Estoppel
       Equitable estoppel arises where a prospective defendant induces a prospective
plaintiff to forgo protecting his or her rights, the plaintiff subsequently attempts to assert
the rights, and the defendant raises a defense based on the plaintiff’s lapse. (30
Cal.Jur.3d (2013) Estoppel and Waiver, § 3, p. 824.) Equitable estoppel involves some
degree of fault or blame on the part of the defendant to be estopped. (Ibid.) “[T]he
doctrine will not be applied against one who is blameless.” (Ibid.)
       Our Supreme Court has described California’s doctrine of equitable estoppel as
containing four or five elements. (See 30 Cal.Jur.3d, supra, Estoppel and Waiver, § 7,
pp. 833–834.) In Driscoll v. City of Los Angeles (1967) 67 Cal.2d 297 (Driscoll), the
court stated: “Generally speaking, four elements must be present in order to apply the
doctrine of equitable estoppel: (1) the party to be estopped must be apprised of the facts;
(2) he must intend that his conduct shall be acted upon, or must so act that the party
asserting the estoppel had a right to believe it was so intended; (3) the other party must be
ignorant of the true state of facts; and (4) he must rely upon the conduct to his injury.”



                                              15.
(Id. at p. 305; see J.M, supra, 2 Cal.5th at p. 656 [quoting Driscoll’s version of the
elements].) “The doctrine of equitable estoppel may be applied against the government
where justice and right require it.” (Driscoll, supra, at p. 305; see 30 Cal.Jur.3d, supra,
Estoppel and Waiver, § 5, pp. 826–829 [availability against governmental entities].)
       In comparison, Simmons v. Ghaderi (2008) 44 Cal.4th 570 described the five-
element version of the doctrine: “A valid claim for equitable estoppel requires: (a) a
representation or concealment of material facts; (b) made with knowledge, actual or
virtual, of the facts; (c) to a party ignorant, actually and permissibly, of the truth; (d) with
the intention, actual or virtual, that the ignorant party act on it; and (e) that party was
induced to act on it. (13 Witkin, Summary of Cal. Law (10th ed. 2005) Equity, § 191, pp.
527–528.) There can be no estoppel if one of these elements is missing. (Id. at p. 528.)”
(Simmons, supra, at p. 584.)
       For purposes of this appeal, we will use the description of the elements set forth in
Driscoll and quoted in J.M. because (1) J.M. involved the assertion of estoppel against a
school district and (2) it is the version of the doctrine applied by the trial court. “It is well
settled that a public entity may be estopped from asserting the limitations of the claims
statute where its agents or employees have prevented or deterred the filing of a timely
claim by some affirmative act.” (John R. v. Oakland Unified School Dist. (1989) 48
Cal.3d 438, 445.)
       The requirement for an affirmative representation or act may be satisfied by a
public entity’s misleading statements relating to the claims procedure. (See Santos v. Los
Angeles Unified School Dist. (2017) 17 Cal.App.5th 1065, 1075–1076.) Also, estoppel
may be found where the public entity engaged in calculated conduct or concealed facts
that induced the plaintiff to forgo action required by the claims statute, such as filing a
claim or bringing the lawsuit within the statutory time. (Ibid.)
       A plaintiff’s reliance upon the defendant’s conduct must be reasonable under the
circumstances. (Santos, supra, 17 Cal.App.5th at p. 1076.) Equitable estoppel, with its

                                              16.
elements involving knowledge, intent and reasonable reliance, normally presents
questions of fact for the court to decide. (Ibid.) The applicable standard of proof is a
preponderance of the evidence. (Ibid.) When the evidence is not in conflict and is
susceptible to only one reasonable interpretation, the existence of estoppel is a question
of law. (Driscoll, supra, 67 Cal.2d at p. 305.)
       We note the application of equitable estoppel could occur at two separate levels of
the claim presentation process. The first is the presentation of a timely claim. The
second is the submission of a timely application for leave to present a late claim. Here,
Students contend equitable estoppel renders their June 25, 2018 “complaint” a timely
claim. They do not contend the doctrine renders their application for leave to present a
late claim timely. Accordingly, we address equitable estoppel only as it relates to the
presentation of a timely claim.
              2.     The Untimely Claim
       Applying the six-month period in section 911.2, subdivision (a) to the accrual date
of June 9, 2017, Students were required to present their written claim to Clovis Unified
on or before December 9, 2017. Before that date, Students’ delivered their November 1,
2017, letter to Clovis Unified. In response, an attorney representing Clovis Unified
telephoned Students’ attorney and advised that Clovis Unified would not be able to
address the issues raised until after January 1, 2018. As a result, the question presented is
whether that telephone response should equitably estop Clovis Unified from asserting
Students failed to present a timely claim.
       The first element of estoppel states “the party to be estopped must be apprised of
the facts.” (Driscoll, supra, 67 Cal.2d at p. 305.) Here, Clovis Unified was not informed
that Students intended to present a claim for money damages or that they intended their
November 1, 2017 letter to be such a claim. Thus, Clovis Unified was not apprised of all
the facts material to Students’ estoppel theory. This alone is sufficient to prevent



                                             17.
equitable estoppel from being applied to bar Clovis Unified from asserting Students
failed to present a claim within the six-month period.
       The second element of estoppel addresses whether the public entity intended that
its conduct be acted upon or, alternatively, whether the public entity acted in a way that
the Students had a right to believe the public entity intended its conduct to be acted upon
by Students. (Driscoll, supra, 67 Cal.2d at p. 305.) Here, there is no evidence to suggest
the telephone call from Clovis Unified’s attorney was intended to prevent or deter
Students from filing a timely claim for damages. Furthermore, there is no evidence
showing Students and their attorney had a right to believe Clovis Unified intended them
to forgo filing a claim for damages until after Students received a response to their letter.
Instead, the practical effect of the telephone call was to inform Students that the request
for an investigation and audit would not be addressed until after the six-month period for
presenting a claim for damages had expired.
       The third element of estoppel requires the Students to “be ignorant of the true state
of facts.” (Driscoll, supra, 67 Cal.2d at p. 305.) Students contend that they believed
their November 1, 2017 letter was sufficient to qualify as a claim presented for purposes
of the Government Claims Act. For purposes of this appeal, we assume without deciding
that Students’ assertion of fact about their belief is accurate.
       The fourth element of estoppel requires the Students to have reasonably relied on
the conduct of Clovis Unified to their injury. (Driscoll, supra, 67 Cal.2d at p. 305;
Santos, supra, 17 Cal.App.5th at p. 1076 [reliance must have been reasonable under the
circumstances].) In this case, the injury was Students’ failure to present a claim within
the six-month period or, alternatively, reach a written agreement with Clovis Unified to
extend the claim period (see § 912.4, subd. (b)). We conclude it was not reasonable for
Students to rely on their November 1, 2017 letter as presenting a claim for damages under
the Government Claims Act. Because no claim for damages was presented, it was not
reasonable for Students to rely on Clovis Unified’s response stating their letter would not

                                              18.
be addressed until the new calendar year as extending the time to present a claim for
damages. The reasonable response would have been to realize their issues would not be
addressed at the administrative level before the expiration of the six-month claim period
and to react by presenting a claim on or before December 9, 2017, or negotiating a
written extension. Stated from another perspective, the telephone response by Clovis
Unified’s attorney did not place some degree of fault or blame on Clovis Unified. (30
Cal.Jur.3d, supra, Estoppel and Waiver, § 3, p. 824.)
       To summarize, the trial court did not commit factual or legal error when it
determined Clovis Unified was not equitably estopped from asserting Students failed to
present a claim within the six-month period. (§ 911.2, subd. (a).)
       C.     Equitable Tolling
              1.     Basic Legal Principles
       On appeal, Students contend equitable tolling applies and renders the June 25,
2018 written “complaint” a timely claim. “Equitable tolling and equitable estoppel are
distinct doctrines.” (Lantzy v. Centex Homes (2003) 31 Cal.4th 363, 383.) Tolling
involves the point in time that a limitations period begins to run and the circumstances
that may suspend the running of the limitations period. (Ibid.) Equitable tolling requires
a showing of three elements: (1) timely notice to the defendant, (2) a lack of prejudice to
the defendant, and (3) reasonable and good faith conduct on the part of the plaintiff.
(McDonald v. Antelope Valley Community College Dist. (2008) 45 Cal.4th 88, 102.) The
policy underlying equitable tolling favors relieving a plaintiff from the bar of a
limitations statute when, possessing several legal remedies, the plaintiff reasonably and in
good faith pursues a remedy designed to lessen the extent of his injuries or damages.
(J.M., supra, 2 Cal.5th at p. 657.)
       In J.M., our Supreme Court stated “[t]he doctrine of equitable tolling may also
apply to limitation periods imposed by the claims statutes.” (J.M., supra, 2 Cal.5th at p.



                                             19.
657.) In that case, the plaintiff was a high school football player who suffered a
concussion. (Id. at p. 651.) His personal injury action accrued on October 31, 2011,
when he was diagnosed with double concussion syndrome. (Ibid.) He failed to file a
timely claim within the six months required by section 911.2, subdivision (a). On
October 24, 2012, within a year of the accrual of his claim, he submitted an application to
present a late claim to the school district; the application was timely under section 911.4.
(J.M., supra, at pp. 651–652.) The school district took no action and, as a result, the
application was deemed denied on December 8, 2012, by operation of section 911.6,
subdivision (c). After an application is denied or deemed denied, the next step for the
plaintiff attempting to comply with the Government Claims Act is to file a petition to
present a late claim under section 946.6. “The petition shall be filed within six months
after the application to the board is denied or deemed to be denied pursuant to Section
911.6.” (§ 946.6, subd. (b).) The plaintiff in J.M. failed to meet this limitations period
because he did not file a petition in court until October 28, 2013. (J.M., supra, at p. 652.)
The trial court rejected the petition because it was late. (Ibid.)
       In J.M., our Supreme Court characterized the six-month period in subdivision (b)
of section 946.6 for filing a petition as a statute of limitations. (J.M., supra, 2 Cal.5th at
p. 653.) Because that time period was characterized as a statute of limitation, the doctrine
of equitable tolling could be applied to suspend the running of the period. (Id. at p. 657.)
Next, the court considered whether the facts presented justified tolling that six-month
period and addressed whether the high school student had pursued an alternate remedy.
(J.M., supra, 2 Cal.5th at p. 657.) The high school student referred to the complaint he
filed simultaneously with his petition. The court rejected this argument on multiple
grounds. One ground was that the six-month period for filing the petition for relief had
already expired by the time the complaint was filed. (Id. at p. 658.)
       The Supreme Court did not treat the failure to pursue an alternate remedy as
decisive, stating pursuit of such a remedy is not always required for equitable tolling

                                              20.
because the doctrine is flexible and seeks to ensure fundamental practicality and fairness.
(J.M., supra, 2 Cal.5th at p. 658.) “ ‘As with other general equitable principles,
application of the equitable tolling doctrine requires a balancing of the injustice to the
plaintiff occasioned by the bar of his claim against the effect upon the important public
interest or policy expressed by the [Government] Claims Act limitations statute.’ ”
(Ibid.) Based on the facts before it, the court determined the high school student failed to
establish an injustice, stating: “He simply failed to comply with the claims statutes,
missing an easily ascertainable deadline that has been in place for over 50 years.
[Citation.] If oversight of such plain rules justified equitable relief, the structure of the
Government Claims Act would be substantially undermined, and its provisions for timely
notice to public entities subverted.” (Ibid.)
              2.      Equitable Tolling Does Not Apply
       First, we consider whether equitable tolling can be applied to the six-month period
in section 911.2 for presenting a timely claim to a public entity. This issue can be
rephrased as whether that six-month period is a statute of limitations.
       Not all deadlines set forth in the Government Claims Act are characterized as
statutes of limitation. In J.M., the court addressed the six-month period in section 946.6,
subdivision (b) for filing a petition in court and characterized it as a statute of limitations.
In contrast, “the doctrine of equitable tolling cannot be invoked to suspend section
911.2’s six-month deadline for filing a prerequisite government claim.” (Willis v. City of
Carlsbad (2020) 48 Cal.App.5th 1104, 1121.) “[T]he six-month period of section 911.2
is not a statute of limitations [citation] to which tolling rules might apply.” (Ibid.) Based
on this holding, we conclude equitable tolling cannot be applied to extend the six-month
period in section 911.2 for presenting a claim to the public entity.




                                                21.
              3.     Elements of Equitable Tolling Are Not Satisfied
       Second, even if we assume for purposes of this appeal that the six-month period in
section 911.2 is subject to equitable tolling, and address whether Students have satisfied
those requirements, the elements of equitable tolling are not satisfied. As described in the
discussion of equitable estoppel, their conduct in failing to present a timely claim within
six months of the accrual of their causes of action was not reasonable under the
circumstance. Like the high school student in J.M., Students simply failed to comply
with the claim presentation requirements. (J.M., supra, 2 Cal.5th at p. 658.)
Accordingly, the elements of equitable tolling have not been satisfied in this case and the
doctrine of equitable tolling does not render Students’ June 25, 2018 written complaint
timely.
                                     DISPOSITION
       The judgment is affirmed. Defendants shall recover their costs on appeal.



                                                                             FRANSON, J.
WE CONCUR:



LEVY, Acting P.J.



PEÑA, J.




                                            22.